Fisher, J.,
delivered the opinion of the court.
The complainants, as distributees of the estate of Joseph Smith, deceased, filed this bill of review in the Probate Court of Wilkinson county, alleging that the administratrix of said estate had sold the larger portion of the slaves of the intestate, under an order of the said court, without notice to the distributees, and that the sale was for this reason void.
The sale appears to have been made for the purpose'of paying the debts of the intestate ; and the statute not requiring notice, in such case; to the distributees, none was necessary ; and the order directing the sale is, therefore, valid. Hutch. Code, 669.
It is again said that the sale was fraudulently conducted, with a view to having the slaves purchased in the name of a third party, for the benefit of the administratrix. The sale appears to have been reported to the Probate Court within the time required by law, and was, by the court, confirmed. Under this state of the case, the court has lost all jurisdiction of the subject-matter, so far as the purchaser is concerned. If it be true that the administratrix procured her brother to purchase the slaves for her, that the purchase was made in his name, and that the sale was not made in good faith, and in a manner to promote the interest of the distributees, it can be set aside, in a court of equity, on the ground of fraud. It would be treated as a purchase made by the administratrix, at her own sale, and liable to be set aside within a reasonable time by the distributees. The title, for the purposes of justice, would remain with the administratrix, and she would still be liable to account in that character.
Under this view, we think the court below erred in vacating the order of sale, and in the decree rendered.
Decree reversed and bill dismissed.